Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nathan Ellefson on August 6, 2021.


The application has been amended as follows: Cancel Claims 1, 23-25, 27, and 31-39. Enter New Claims 40-50 as seen below.

40.    An article of footwear, comprising: 
a sole structure, including a midsole, an outsole. and a sole plate, the midsole disposed between the outsole and the sole plate, the sole plate forming a compartment; 
an upper, secured with respect to the sole structure, comprising an inner surface and forming an inner void configured to admit a foot of a wearer of the article of footwear, the compartment being accessible from the inner void; 

a plurality of lacing guides secured to the upper; and
a motorized tensioning system, comprising: 
a lace extending through the lacing guides; and 
a motorized tensioning device removably seated in the compartment via the inner void, the motorized tensioning device comprising a motor and a power source operatively coupled to and configured to drive the motor, the lace operatively coupled to the motorized tensioning device; 
wherein operating the motorized tensioning system  causes tension to be placed on or removed from the lace; 
wherein the compartment is sized to fully contain the motorized tensioning device and the removal of the at least one bootie provides access to the compartment; and 
wherein the upper includes a first layer and a second layer, wherein a tunnel configured to receive an electronic component is disposed between the first layer and the second layer.

42.   The article of footwear of claim 41, wherein the  compartment is configured to seat the motorized tensioning device and the tunnel is configured to seat the electronic component, wherein the electronic component is a control panel configured to control operation of the motorized tensioning system.
43.   The article of footwear of claim 42, wherein the  control panel is configured to be operatively coupled to the motorized tensioning system when the  control panel is seated in the  tunnel and the motorized tensioning system is seated in the compartment.
44.   The article of footwear of claim 40, wherein the bootie is arranged to be adjacent to a majority of the inner surface of the upper, and further comprising an insole positioned between the bootie and motorized tensioning device seated within the compartment.
45.    The article of footwear of claim 40, further comprising a collar lining.
46.   The article of footwear of claim 45, wherein removal of the bootie provides access to the  compartment and removal of the collar lining provides access to the tunnel .
47.   The article of footwear of claim 40, wherein the sole structure includes a heel region, wherein the heel region of the sole structure includes the compartment, and 
48.    The article of footwear of claim 40, wherein the upper includes a heel counter, wherein the tunnel is disposed adjacent to the heel counter, and wherein the heel counter comprises a light diffusive material.
49.    The article of footwear of claim 40, wherein the lace is disposed, at least in part, between the first layer and the second layer.
50.    The article of footwear of claim 43, wherein the control panel has a light emitting diode (LED) panel.









Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowed as none of the prior art, alone or in combination, teaches a shoe with a removable bootie, having a compartment in the sole structure that receives a motorized tensioning device for tightening the shoe laces, and the upper of the shoe has a first layer and a second layer, with a tunnel formed between the first layer and the second layer that receives an electronic component. To modify any of the prior art to have such structure would be improper hindsight reasoning based on Applicant’s own disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267.  The examiner can normally be reached on Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEGAN E LYNCH/Primary Examiner, Art Unit 3732